This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 SCOTT E. TURNER,

 3          Plaintiff-Appellant,

 4 v.                                                                            NO. 32,134

 5   AMANDA FISHER, a/k/a
 6   AMANDA LUCAS, a/k/a
 7   MANDY LUCAS, and
 8   JASON LUCAS,

 9          Defendants-Appellees.


10 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
11 Clay Campbell, District Judge

12 Turner Law Firm, LLC
13 Scott E. Turner
14 Albuquerque, NM

15 Pro Se Appellant

16 Amanda Fisher, a/k/a Amanda Lucas, a/k/a Mandy Lucas
17 Albuquerque, NM

18 Jason Lucas
19 Albuquerque, NM

20 Pro Se Appellees
 1                            MEMORANDUM OPINION

 2 KENNEDY, Judge.

 3        Scott E. Turner (Plaintiff) appeals the district court’s order denying his motion

 4 for the issuance of immediate bench warrants for the arrest of Amanda Fisher, a/k/a

 5 Amanda Lucas, a/k/a Mandy Lucas, and Jason Lucas (Defendants). We issued a

 6 notice of proposed summary disposition proposing to affirm. Plaintiff has responded

 7 with a timely memorandum in opposition, which we have duly considered. We

 8 remain unpersuaded, and we therefore affirm.

 9        As we set out in our notice of proposed summary disposition, the relevant facts

10 are that Plaintiff obtained several civil default judgments against Defendants based on

11 unpaid amounts due on a real estate contract and willful damage to his property. [RP

12 87, 121] Defendants did not pay the judgment owed to Plaintiff. Defendants also did

13 not appear for a post-judgment deposition scheduled for August 19, 2011. [RP 169]

14 On September 30, 2011, Plaintiff filed a motion to compel Defendants to appear for

15 depositions, which the court granted. [RP 152, 164] The district court entered an

16 order requiring Defendants to appear for depositions on December 9, 2011. O           n

17 December 9, 2011, after Defendants did not appear for the depositions, Plaintiff filed

18 a motion to hold Defendants in civil contempt of court. [RP 167-172] In his motion,

19 Plaintiff asserted that Defendants had failed to pay the amounts owed under the

                                              2
 1 judgments, that he had been unable to identify any assets owned by Defendants that

 2 could be used to satisfy the judgment, and that he would not be able to do so without

 3 taking discovery from Defendants. [RP 167-168] In part, Plaintiff asked the court to

 4 issue bench warrants for Defendants’ immediate arrest and detention. [RP 167-172]

 5 On March 1, 2012, the district court held a hearing on the motion and, on April 9,

 6 2012, the district court entered an order denying the motion. [RP 190] Plaintiff now

 7 appeals.

 8        “A trial court has wide discretion in determining whether to hold a person in

 9 contempt.” Ingalls v. Ingalls, 119 N.M. 85, 89, 888 P.2d 967, 971 (Ct. App. 1994).

10 In our notice of proposed summary disposition, we proposed to hold that the district

11 court appropriately exercised its discretion in denying the motion to issue bench

12 warrants. The district court’s decision was based on its findings that (1) it was not

13 clear from the record whether Defendants had been properly served with either the

14 court’s order requiring their appearance at the December 9 depositions or the notice

15 of the March 1 hearing on Plaintiff’s motion, (2) Plaintiff had not proved that issuance

16 of a bench warrant for Defendants’ immediate arrest and detention was the only way

17 to get the information he was seeking to aid in enforcement of the judgment, and (3)

18 the possibility that issuing a bench warrant under the circumstances could subject

19 Defendants to a significant period of incarceration on a civil debt action without



                                              3
 1 counsel due to communications deficiencies between the jail and the district court.

 2 [RP 191] We proposed to hold that, under these circumstances, the district court did

 3 not fail to exercise discretion, or abuse its discretion in denying Plaintiff’s request that

 4 the court issue bench warrants for Defendants.

 5        In his memorandum in opposition, Plaintiff first argues that the record is clear

 6 that Defendants were properly served with both the November 21, 2011 order and

 7 notice of the March 1, 2012 hearing. [MIO 3-4] We disagree. Plaintiff argues that

 8 service was made on Defendants at their address at 12030 Menaul Blvd. NE, Apt. D,

 9 Albuquerque, NM 87112. Pursuant to Rule 1-005, service at Defendants’ home could

10 be made by (1) handing a copy to Defendants, (2) sending a copy by facsimile or

11 electronic transmission, (3) leaving a copy at the home with some person of suitable

12 age and discretion residing therein, or (4) mailing a copy to the address. See Rule 1-

13 005(B), (C) NMRA.

14        The record does indicate that Plaintiff mailed a copy of notice of the March 1

15 hearing to Defendants at 12030 Menaul. [RP 184] However, as the district court

16 found, there is no indication in the record that the address used was actually

17 Defendants’ address. [RP 190] We find nothing in the record or in Plaintiff’s

18 memorandum in opposition to contradict this. Additionally, the district court found

19 that both affidavits of services for the orders did not describe a method of service or



                                                4
 1 who, if anyone, received the papers. [RP 190] The affidavits merely state that the

 2 affiant served copies of the order and the notice of hearing on Defendants at that

 3 address. [RP 166, 185] As the affidavits of service do not state a proper method of

 4 service, we agree with the district court that it is unclear from the record whether

 5 Defendants were properly served.         Plaintiff argues that nothing in the record

 6 contradicts the affiant’s assertion that Defendants were served. [RP 3-4] However,

 7 in the absence of some indication of what method of service was used, we cannot say

 8 that service was proper. See Ortiz v. Shaw, 2008-NMCA-136, ¶ 16, 145 N.M. 58, 193

 9 P.3d 605 (reviewing specific methods of service employed by the plaintiffs to see if

10 they comported with the applicable rule of civil procedure); see also Rule 1-005(E)

11 (stating a certificate of service describing the method of service shall be filed with the

12 court within a reasonable time after service). Because the record does not indicate that

13 Defendants were ever properly served with notice of the order or the hearing, the

14 district court did not abuse its discretion in declining to issue arrest warrants based on

15 Defendants’ failure to appear. See Hooker v. Lucero, 94 N.M. 798, 799-800, 617 P.2d

16 1313, 1314-15 (1980) (stating that knowledge of the court’s order is necessary for a

17 finding of civil contempt).

18        Plaintiff also argues that there is no evidence to support the district court’s

19 finding that he failed to prove that issuance of arrest warrants was the only way he



                                               5
 1 could enforce the civil judgment, or to support its concern that Defendants could be

 2 subjected to incarceration without counsel due to communications deficiencies

 3 between the jail and the district court if arrest warrants were issued. [MIO 5-8]

 4 However, we believe that the lack of evidence of proper service in this case is

 5 sufficient to support the district court’s decision, and we therefore need not address

 6 these arguments.

 7        For these reasons, we affirm the district court.

 8        IT IS SO ORDERED.



 9                                                _______________________________
10                                                RODERICK T. KENNEDY, Judge


11 WE CONCUR:



12 _________________________________
13 MICHAEL D. BUSTAMANTE, Judge



14 _________________________________
15 CYNTHIA A. FRY, Judge




                                              6